          Case 1:17-cr-00114-VM Document 120 Filed 02/18/21 Page 1 of 1




                                          Law Office of
                                   GUY OKSENHENDLER
                                    194 Burns Street, Suite 1
                                  Forest Hills, New York 11375
                                         (917) 804-8869
                                   goksenhendleresq@aol.com


                                             February 18, 2021

VIA ECF

Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v Dayvon Williams
               17 Cr 114 (VM)
               Consent Request for Adjournment of Conference

Dear Judge Marrero:

        Reference is made to the scheduled conference regarding defendant Dayvon Williams in
the above-entitled case. It is respectfully requested that the sentencing be adjourned on consent
until March 5, 2021 or any date thereafter convenient to the Court. Counsel is rectifying the
situation with his client and hopes to remain as counsel in the case.

       I have advised my client and the Assistant United States Attorney Louis Pellegrino
regarding this situation, and both consent to this request for an adjournment.

       Accordingly, it is respectfully requested that the sentencing in this matter be adjourned
until March 5, 2021 or any date thereafter convenient to the Court.



                                                     Respectfully submitted,


                                                     /s/   Guy Oksenhendler
                                                     Guy Oksenhendler
